Title: To James Madison from William Plumer, 10 February 1817
From: Plumer, William
To: Madison, James



Sir,
New Hampshire Executive Department Epping February 10th. 1817.

In compliance with a resolution of the legislature of this State, I have requested the Collector of the port of Portsmouth to send you by the first opportunity a box containing a Map of New Hampshire, to be left in the Collectors office in Alexandria in the District of Columbia.  I have the honor to be with much respect and esteem, Your Excellency’s most obedient humble servant

William Plumer

